Citation Nr: 1536576	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  06-24 485	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to September 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and from a February 2006 rating decision by the VARO in St. Petersburg, Florida.

The Board notes that the procedural history of these claims is a lengthy one, involving multiple remands by the Board and, with respect to the claim for a higher rating for PTSD, an appeal to and remand from the United States Court of Appeals for Veterans Claims (Court).  The matters were most recently before the Board in September 2011 at which time they were remanded for further development.  Unfortunately, another remand is necessary.

(The issues of entitlement to service connection for sleep apnea and to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation are the subjects of separate decisions.)


REMAND

In August 2012, the Veteran provided VA with a copy of a July 2012 decision awarding him disability benefits from the Social Security Administration (SSA).  Once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  But see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010) (holding that not all SSA disability records must be sought, but only those that are relevant to the Veteran's claim).  In this case, the Board notes that the SSA decision suggests the existence of evidence potentially relevant to the Veteran's claims for a higher rating for PTSD and for TDIU.  Accordingly, the Board finds that these matters must be remanded for the agency of original jurisdiction (AOJ) to request from SSA all records related to any grant of benefits.  See 38 C.F.R. § 3.159(c) (2014) ("VA will give the assistance described in paragraphs (c)(1) [(pertaining to obtaining records not in Federal custody)], (c)(2) [(pertaining to obtaining Federal records)], and (c)(3) [(pertaining to obtaining records in disability compensation claims)] to an individual attempting to reopen a finally decided claim."); see also Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir.2003) ("VA has chosen to assist claimants attempting to reopen in limited circumstances.  Specifically, VA will give the assistance described in § 3.159(c)(1)-(3).").

The Board also notes that VA medical records contained in the Veteran's Virtual VA file include an August 2014 VA treatment entry wherein it was noted that the Veteran "occasionally goes to [the] Vet Center for group."  An October 2014 entry indicates that the Veteran "[s]till attends at least two groups at the Vet Center."  It does not appear that the AOJ sought to obtain the Veteran's Vet Center records, which records may contain information relevant to evaluating the severity of his PTSD.  Accordingly, a remand is also necessary for the AOJ to obtain copies of all pertinent treatment records not previously associated with the claims folder and associate them with the claims folder.  See 38 U.S.C.A § 5103A(b)(1) (West 2002); Golz, 590 F.3d at 1323; Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

The Board finds that additional examinations of the Veteran are also necessary.  This is so because the report of the last PTSD examination, which was conducted in October 2011, fails to contain findings sufficient for the Board to evaluate the severity of the Veteran's PTSD.  Notably, the examiner stated that she was unable to render an opinion regarding the degree of impairment of social and occupational functioning due to the Veteran's service-connected psychiatric disorder as it appeared that examination of the Veteran had yielded unreliable and inconsistent results based on the Veteran's over-reporting of symptoms.  For the same reason, the examiner stated that she was also unable to opine whether the Veteran's psychiatric disorder would render him unable to obtain and maintain substantially gainful employment.  Accordingly, another remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board acknowledges that the Veteran submitted a favorable private opinion regarding his unemployability, signed by C.K., a certified vocational counselor, among other thing.  C.K. opined that it is highly likely that the Veteran is totally disabled form all types of work due to his service-connected disabilities and thereby unable to perform any type of gainful employment.  Although CK. stated that his opinion was based on a review of the evidence of record and interview with the Veteran, C.K. has not explained the basis of his opinion or included any discussion of how specifically the Veteran's disabilities limit his occupational functioning.  C.K. also did not discuss the Veteran's educational and occupational background.  Accordingly, because there is no evidence to support that opinion and the basis of the opinion is not clear from the Veteran's statement, the Board cannot conclude that the private physician's opinion is adequate to support an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion). 

Regarding the Veteran's claim for a compensable rating for his bilateral hearing loss, the Board notes that that matter was previously remanded for the AOJ to attempt to obtain records from First Coast Hearing Clinic.  Although in November 2011 and August 2012, the Veteran provided a signed authorization for release of private records from First Coast Hearing Clinic to VA, it does not appear as though the AOJ undertook any efforts to obtain the Veteran's records from the facility.  Indeed, in a March 2015 letter, the AOJ acknowledged the Veteran's indication that he had previously reported treatment First Coast Hearing Clinic, but stated that his previously supplied authorization was no longer valid, as the authorization had expired.  Notably, attached to the Veteran's August 2012 authorization form were copies of VA records that suggest that the Veteran was seen at First Coast Hearing Clinic for a fee-based audiology examination.  A fee audiology consultation note dated in September 2010 stated that "[t]he fee service requested has been completed."  It was noted that the requesting clinicians are responsible for retrieving and reviewing results and the procedure results had been scanned and the image was attached to the note.  The note then included instructions for how to view the image.  The Veteran's VA treatment records obtained on remand contain a similar notation.  They do not, however, contain any report of the fee-based audiology examination.  Accordingly, the matter must again be remanded for the AOJ to obtain the report of any fee-based audiology examination afforded to the Veteran in 2010 or to ensure that the results are reviewable by the Board if they can be accessed via the Veteran's VA treatment records.  If it is determined that First Coast Hearing Clinic did not provide the fee-based audiology examination, additional efforts should be undertaken to obtain all relevant treatment records from the facility.  The Board also finds that since at least five years have passed since the Veteran was last afforded a VA audiology examination and because the report of a 2008 examination does not contain speech recognition scores, on remand, the Veteran should be scheduled for a VA examination to determine the current severity of his hearing loss.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional records relevant to his claims for higher ratings for hearing loss and PTSD and for TDIU.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The AOJ must contact that appropriate VA medical center and obtain any relevant documents pertaining to a fee-based audiology examination conducted in 2010 that were scanned by VA and accessible via imaging software, as referenced by the Veteran's VA treatment records, to include those provided by the Veteran along with his VA Form 21-4142 signed in August 2012.

If the fee-based audiology examination was not provided by First Coast Hearing Clinic, the AOJ should contact that facility with a request that copies of all records of treatment or evaluation of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorizations for release of such private medical records to VA. 

3.  The AOJ should determine the location of the Vet Center where the Veteran is noted to have attended group sessions.  The AOJ should then contact the appropriate VA Vet Center for any group or individual therapy or treatment records for the Veteran.  The request should specifically indicate that VA is seeking the actual records and not a summary of the Veteran's treatment or symptoms.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4.  The AOJ should request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2) (2014).

5.  The Veteran should be afforded a VA audiology examination in connection with his claim for a compensable rating for his bilateral hearing loss.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  

If it is determined that speech recognition results are too unreliable to score, the examiner should consider whether use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., and the examiner's finding in this regard should be certified on the examination report.  

6.  After the development requested in paragraphs 3 and 4 above has been completed, to include association of any SSA records and/or records received from any Vet Center with the claims folder, the AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher evaluation for his PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms.  

The examiner should review any VA treatment records and/or Vet Center records, all previous VA examination reports, and any other evidence of record regarding the severity of the Veteran's PTSD and provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning since 2005.  To the extent possible, the examiner should indicate whether the severity of the Veteran's PTSD has been relatively consistent with regard to its overall impact on the Veteran's social and occupational functioning since 2005 forward or whether there has been an increased in the severity of the Veteran's PTSD during the pendency of the claim.  If the examiner concludes that the Veteran's PTSD has increased in severity, the examiner should identify the point in time when the evidence establishes such an increased in symptoms or decrease in social and occupational functioning due to PTSD.

7.  The AOJ should then schedule the Veteran for an examination with a VA clinician with the appropriate expertise to render an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The AOJ should identify for the examiner all disabilities to be considered, which should include the Veteran's service-connected PTSD, frostbite residuals of the bilateral lower extremities, lumbosacral strain, right knee tendonitis with degenerative joint disease, left knee patellofemoral syndrome with degenerative joint disease, tinnitus, bilateral hearing loss, left foot fracture residuals, hemorrhoids, and dyshidrosis.

The examiner should take a detailed history regarding the Veteran's employment and education, and the entire claims file should be reviewed, to include the Veteran's vocational rehabilitation file.  (The Board notes that evidence in the vocational rehabilitation file shows the Veteran had earned a Bachelor's Degree in human services in 2002 and was previously employed as a Therapeutic Community Manager and as a Correctional Rehabilitation Service Counselor.  The Board also notes that the Veteran's claim for additional vocational rehabilitation services is the subject of a separate decision and is also being remanded.  With regard to that matter, the AOJ has been instructed to locate the Veteran's complete vocational rehabilitation file.)

The examiner should also conduct any necessary examination of the Veteran, and provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities.  The examiner should then opine whether it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  If the examiner finds that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.

A rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  If it is felt that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examination/opinion report should include a specific discussion of the evidence of record from the Social Security Administration showing that the Veteran was found to be disabled due, at least in part to his left knee, lumbar spine, and psychiatric disorders.  The examiner should indicate why this evidence does or does not support a finding of unemployability.

If the examiner finds that the Veteran is employable, the examiner should comment specifically on the type of employment that the Veteran is capable of, consistent with the Veteran's education and occupational experience and in consideration of the combined effects of the Veteran's various service-connected disabilities.  

If the VA examiner determines that the requested opinion cannot be because the examiner is not qualified to consider the cumulative effects of the Veteran's service-connected disabilities the matter should be referred to another VA examiner or qualified expert (such as one with expertise in adjudging the effects of disability on occupational tasks) to make such an assessment.  The entire claims file should be reviewed and the questions regarding employability noted above should be addressed.  

8.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the request that the VA examiner consider the combined effects to the Veteran's service-connected disabilities on his occupational functioning.  If any report is insufficient, it must be returned to the examiner or reviewer for necessary corrective action, as appropriate.

9.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  Readjudication of the Veteran's increased rating claims should include consideration of whether staged ratings are warranted.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

